Citation Nr: 1401717	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In September 2008, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In February 2012, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a February 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In February 2012, the Board also remanded the issues of entitlement to service connection for inguinal hernia and its residuals, to include atrophic testicle, and residual scarring due to inguinal hernia repair.  In a February 2013 rating decision, the RO granted service connection for these disabilities, representing a full grant of the benefits sought.  

In April 2013, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In May 2013, the Board again remanded the matters on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim of service connection for bilateral hearing loss (as reflected in a November 2013 SSOC) and returned this matter to the Board for further consideration.

The issue of entitlement to service connection for tinnitus was also on appeal and previously remanded by the Board.  However, in a November 2013 rating decision, the RO granted service connection for this disability, representing a full grant of that benefit sought.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that with the exception of additional VA treatment records dated through September 2013 and a November 2013 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service; such exposure, in part, formed the basis for an award of service connection for tinnitus. 

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent lay evidence indicating that Veteran had diminished hearing in and since service discharge and continuing to date.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  He avers that he was exposed to significant noise as an artillery crewman in service, and that this acoustic trauma is the cause of his current and long-standing bilateral hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system, such as hearing loss, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Again, hearing loss is considered a chronic disease of the nervous system, listed in section 3.309(a), and, thus, is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran's service treatment records reflect no complaint or diagnoses relating to noise exposure or hearing impairment.  His entrance examination in August 1961 showed that the Veteran's hearing was 15/15 on whispered voice testing; no audiometric testing was conducted at that time.  In connection with the Veteran's June 1963 separation examination, audiometric testing revealed pure tone thresholds, in decibels, at that time were as follows (converted to ISO (ANSI) units as shown in parentheses):  

HERTZ


500
1000
2000
3000
4000
Right 
0 (5)
5 (15)
0 (10)
10 (20)
15 (20)
Left
0 (5)
0 (10)
5 (15)
10 (20)
15 (20)

The Veteran's ears were evaluated as clinically normal at that time, except scarring and retraction calcium plaque found in the left eardrum.  

Clearly the in-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  Unfortunately, given that the Veteran was not provided an audiological evaluation at the time of his entrance into service, it cannot be determined whether there was an upward threshold shift from entrance to discharge.  

The Veteran has described his duties as an artillery crewman, which exposed him to acoustic trauma and resulted in his hearing loss.  The Veteran has asserted that his hearing loss began in service and has continued ever since.  The Veteran's DD Form 214 lists his Military Occupational Specialty (MOS) as artillery crewman.  Here, the Board finds that the Veteran's allegations of significant in-service noise exposure-which, in part, served as a basis for the RO's award of service connection for tinnitus-are credible and consistent with the circumstances of his military service.

Moreover, in support of his claim, the Veteran also submitted a May 2008 statement from his ex-spouse.  She indicated that upon the Veteran's discharge from service, she noticed that he had a hard time hearing and she had to repeat herself for him to understand her.  

After service, the Veteran was afforded a VA examination in July 2008 by an audiologist.  The claims file was reviewed.  The Veteran essentially reported the same in-service noise exposure.  Post-service, he reported working as a car painter in a spray booth, but indicated that it was not that noisy.  Recreationally, he road motorcycles.  The Veteran indicated that his hearing loss and tinnitus began in service.  As revealed in a February 2009 addendum, on audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
10
60
75
85
Left
30
15
60
80
100

Speech recognition testing revealed a speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed normal to severe sensorineural hearing loss on the right and normal to profound sensorineural hearing loss on the left.   The examiner then opined that both hearing loss and tinnitus were "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure."  The basis for this opinion was "clinical expertise" and service treatment records which demonstrated hearing within normal limits at separation.

In the February 2012 remand, the Board determined that the July 2008 VA audiological evaluation with February 2009 addendum was inadequate due to a lack of sufficient rationale as the opinion was based solely on "normal" hearing at separation and the examiner's "clinical expertise" without further explanation.  The audiologist also failed to discuss the significance, if any, of the scarring and retraction calcium plaque found in the Veteran's left ear on his June 1963 separation examination.  In turn, the case was remanded to provide the Veteran a sufficient VA audiological evaluation.  

On remand, the Veteran was afforded another VA examination in March 2012 with a VA audiologist.  The claims file was reviewed.  The Veteran essentially reported the same in-service and post-service noise exposure.  The Veteran again indicated that his hearing loss and tinnitus began in service.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
20
65
85
90
Left
45
35
70
90
105+

Speech recognition testing revealed a speech recognition ability of 65 percent in the right ear and 75 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The audiologist again determined that the Veteran's hearing loss was "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure."  The examiner observed that the Veteran's military occupation specialty of artillery crewman carried a high probability of noise exposure and also noted the Veteran's post-service noise exposure consisting of working in an autobody shop for 35 years without hearing protection and riding a motorcycle recreationally for 9 years.  The examiner also converted the June 1963 audiogram from American Standards Association (ASA) standard to International Standards Organization (ISO)-American National Standards Institute (ANSI) as directed.  However, the examiner still determined that the Veteran's hearing was still considered clinically normal at separation.  The examiner concluded that based on the evidence, which did not indicate hearing loss at separation, it was reasonable to conclude that it was less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  

Nevertheless, as pointed out in the Board's May 2103 remand, the examiner's rationale again was primarily based on the fact that the Veteran had "normal" hearing at separation.   However, the Board previously determined that this was rationale was insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

Moreover, with respect to the Veteran's claimed tinnitus, the examiner determined that it was associated with his hearing loss, but offered no further opinion or addressed the Veteran's statements indicating that the onset of his tinnitus and hearing loss was in service.  

Importantly, despite the Board's direction to discuss the significance (if any) of the notation regarding scarring and retraction calcium plaque found in the Veteran's left ear in the report of the June 1963 separation examination, the examiner indicated that an opinion regarding etiology of tympanic membrane scarring needed to be rendered by an otolaryngologist as it was beyond the scope of an audiologist.  However, no further opinion from an otolaryngologist was obtained.  

As such, the case was remanded again for an addendum opinion, which was completed in July 2013.  After reviewing the claims file, the same examiner who conducted the March 2012 VA examination again determined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by military noise exposure.  The examiner reiterated that the Veteran's service medical records documented normal hearing bilaterally upon separation from service.  The separation hearing examination failed to show hearing loss at separation.  Further, there was no documentation of evaluation or treatment for hearing loss or conditions related to the ear in the service medical records.  It was also observed that the Veteran's post service noise exposure was significant.  

The examiner noted the scarring and calcification of the left eardrum upon separation, but indicated that ear drum scarring was not necessarily accompanied by hearing loss, as supported by the normal hearing at separation.  Furthermore, if hearing loss were to accompany eardrum dysfunction, it would be expected to be conductive in nature.  In other words, the Veteran's eardrum scarring had no clinically significant impact on the Veteran's current hearing levels.  The examiner indicated that further discussion would be done in a separate opinion by an otolaryngologist.  

The examiner continued that the July 2008 VA examination documented bilateral hearing loss, but despite the fact that the frequencies were provided in an addendum as noted above, this examiner indicated that they were not included in the claims file, but indicated that the hearing loss was described as normal to severe in the right ear and normal to profound in the left hear.  However, on March 2012 VA examination, normal to profound hearing loss was found for the right ear and moderate to profound hearing loss for the left ear.  The examiner indicated that there was significant progression in hearing loss during the 2008 to 2012 interval.  Noise induced hearing loss was not known to be progressive in the absence of ongoing exposure to hazardous noise levels.  In a separate paragraph, the examiner also indicated that. because the Veteran's entry examination report did not provide frequency specific findings, a statement regarding threshold shift could not be made without resorting to speculation.   

The examiner continued that there was no currently established diagnostic measure of tinnitus, rather a diagnosis was based solely on subjective reports.   Although service medical records were silent for reports of tinnitus, the examiner opined that the Veteran's tinnitus at least as likely as not began as a result of military noise exposure.  The examiner appeared to base this opinion on the Veteran being a credible historian.  The examiner also observed that tinnitus is known to commonly accompany hearing loss, but can occur in the absence of hearing loss.  In other words, tinnitus could be present at separation without evidence of hearing loss.  

In a July 2013 opinion, an otolaryngologist confirmed that given the lack of conductive component in the Veteran's hearing loss, the eardrum scarring at separation had no clinically significant impact on the Veteran's current hearing levels.  

Again, in his statements of record, the Veteran reiterated that he first noticed his hearing loss in service and it had continued since that time.  He further reported that his spouse at that time also noticed a change in his hearing after his discharge from service. 

In this case, the Veteran has met the criteria for a hearing loss disability under 38 C.F.R. § 3.385, as evidenced by the report of the March 2012 VA examination and testing results revealing an auditory threshold of 40 decibels or great in at least one of the frequencies and speech recognition ability of 65 percent in the right ear and 75 percent in the left ear.  

Thus, the record includes competent and credible evidence of significant in-service, assertions of noise exposure as well as findings of a current hearing loss disability.  Nevertheless, regarding the etiology of the Veteran's hearing loss, the previous July 2008 and March 2012 VA examinations have been found inadequate due to lack of sufficient rationale.  More recently, the record contains a July 2013 VA opinion prepared by the March 2012 VA examiner, which once more found that the Veteran's hearing loss was not related to service.  Again, however, the examiner's rationale was primarily based on normal hearing at separation.  Significantly, as previously determined, this rationale is insufficient.  Further, despite finding the Veteran to be a credible historian, the examiner failed to address the Veteran's competent statements indicating that he began experiencing hearing loss symptoms in service.  

As such, given these deficiencies, the July 2013 opinion has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

By contrast, as evidence in support of the claim, the Board notes that, in various written statements of record, the Veteran reported that he had hearing problems in service that have continued to the present.  He has also claimed that his then wife noticed his hearing loss following his active duty and provided a lay statement from her attesting to this fact.  Regarding the Veteran's and his ex-spouses assertions, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, although the Veteran cannot diagnose a current hearing loss disability for VA purposes, he is competent to report that he began noticing hearing loss symptoms during service, and that he has continued to experience hearing loss since service to the present. 

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of diminished hearing in both ears since his discharge from active duty service-via his own statements and a supporting statement from his ex-wife-and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  Again, the Board also finds it significant that the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure and the most recent VA examiner found the Veteran to be a credible historian.  Thus, there is competent, credible evidence to establish a likely continuity of symptomatology from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also finds it significant that the March 2012 VA examiner found that the Veteran's tinnitus was associated with his hearing loss.  Subsequently, in July 2013, the same examiner determined that the Veteran's tinnitus began in service.  Although at this point, the examiner indicated that tinnitus could occur in the absence of hearing loss, the examiner did not address the change in the previous finding that the Veteran's tinnitus was associated with his hearing loss or the Veteran's lay assertions indicating that he experienced symptoms of both ringing in the ears and diminished hearing in service.  As such, there is medical evidence indicating that the Veteran's tinnitus, for which he is currently service-connected based on his in-service noise exposure, and his hearing loss are interrelated.   

In sum, the evidence shows likely significant noise exposure in service, current bilateral hearing loss to an extent recognized as a disability for VA purposes, and competent and credible lay evidence tending to show a link between the Veteran's in-service noise exposure and service.  See 38 C.F.R. § 3.303(b); Walker (cited above).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Therefore, given the totality of the evidence-to include credible lay assertions as to in-service injury, as well as onset, and continuity of symptoms-and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.




							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


